Pettit, C. J.
This suit was brought by the appellees against the appellant, to recover for money had and received. Answer of general denial, trial by jury, verdict for the appellees, motion for new trial overruled, exception taken, and judgment on the verdict.
The only error assigned is the overruling of the motion for a new trial; and that motion was for the insufficiency of the evidence to justify or support the finding and verdict of the jury. The evidence is in the record, and we have carefully read and re-read it, and if there ever was a case which justified the ruling of this court, so often repeated, that we will not reverse upon the weight or conflict of oral evidence given below, this is one. The plaintiffs’ evidence fully and abundantly justified the verdict, while the defendant’s evidence as fully justified and required the verdict to be for him. In other words, it is directly and squarely contradictory. In such a case, we cannot reverse the judgment, but must leave the action of the jury and court below, who saw and heard the witnesses, to stand as they saw proper to determine.
The judgment is affirmed, at the costs of the appellant.